Citation Nr: 0108313	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral tinnitus 
from July 31, 1997, through June 9, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned an initial, noncompensable 
evaluation for bilateral tinnitus, effective July 31, 1997.  
Thereafter, the evaluation was increased to 10 percent, 
effective June 10, 1999.  The veteran has continued his 
appeal for a compensable evaluation during the period prior 
to June 10, 1999, but has indicated that he is not seeking an 
evaluation in excess of the currently assigned evaluation of 
10 percent.  The Board will limit its consideration 
accordingly.  


FINDING OF FACT

The veteran's bilateral tinnitus was persistent during the 
period from July 31, 1997, through June 9, 1999.  


CONCLUSION OF LAW

The veteran's bilateral tinnitus warrants a 10 percent 
evaluation for the period from July 31, 1997 through June 9, 
1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that all pertinent records have been obtained 
and that the veteran was provided VA audiological 
examinations in February 1998 and April 1999.  The facts 
relevant to the issue decided herein have been properly 
developed, and there is no outstanding evidence which should 
be obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Moreover, the complete benefit sought on appeal is granted in 
this decision.  Therefore, there is no prejudice to the 
veteran as a result of the Board deciding this claim without 
first affording the RO an opportunity to consider the claim 
in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

In the June 1999 rating decision, granting an increased 
evaluation of 10 percent for tinnitus, the increase was made 
effective from June 10, 1999, the effective date of 
liberalizing criteria authorizing a 10 percent evaluation for 
tinnitus if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).  Under the criteria in effect prior to June 
10, 1997, a 10 percent evaluation was authorized for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

The veteran maintains that although his bilateral tinnitus is 
not constant, it is a persistent condition which has been 
occurring three to four times a week since his exposure to 
loud noise during service in 1966.  

A private audiological examination report, dated in June 
1997, reflects that the veteran had bilateral tinnitus which 
was greater in the left ear.  The examiner also noted that 
the veteran had served in the infantry for four to five 
months and the armored division for two years.  Although the 
veteran described his bilateral tinnitus as "periodic" and 
indicated that it was a mild annoyance which did not affect 
his daily life when examined by VA in February 1998, that 
same examination report reflects that he also reported having 
tinnitus since he was exposed to loud noise during service in 
1966, and that it occurred several times a week for periods 
lasting 15 to 20 minutes.  In addition, the veteran continued 
to complain of tinnitus when examined by VA in April 1999.  
In the Board's opinion, tinnitus occurring several times a 
week is a persistent condition.  Therefore, the Board agrees 
that the disability warrants a 10 percent evaluation during 
the period from July 31, 1997, through June 9, 1999. 


ORDER

Entitlement to a 10 percent evaluation for bilateral tinnitus 
for the period from July 31, 1997, through June 9, 1999, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits. 


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

